Citation Nr: 0323227	
Decision Date: 09/09/03    Archive Date: 09/23/03

DOCKET NO.  03-01 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for residual effects of 
hemorrhoid surgery, to include rectal incontinence.


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1943 to 
January 1946.

This case came before the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied service connection for 
rectal incontinence claimed as hemorrhoid surgery.  The 
veteran and his representative appeared at an April 2003 
videoconference hearing before the undersigned Acting 
Veterans Law Judge.


FINDINGS OF FACT

1.  There is no medical evidence indicating that the veteran 
had or was treated for hemorrhoids or any rectal condition 
during service. 

2.  There is no competent medical evidence attributing the 
veteran's current rectal condition to his military service.


CONCLUSION OF LAW

Residual effects of hemorrhoid surgery, to include rectal 
incontinence, were not incurred during, or aggravated by, 
military service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 
5106 (West 2002); 38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that: (1) he currently suffers from 
rectal incontinence which has worsened gradually beginning 
well over a decade ago; (2) that a rectal condition first 
manifested itself while he was on military duty during the 
World War II; (3) that he had surgery for hemorrhoids in or 
around April 1945 while in service (see veteran's claim 
form); and (4) that his current condition constitutes a 
residual disability stemming from the operation in 1945.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2002).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2002).  Service connection may be also granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2002).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

The veteran's service medical records could not be located.  
VA conducted numerous searches, but was unable to locate 
them.  A search for relevant sick and morning reports dated 
in 1945 failed to result in any evidence of treatment for a 
rectal condition.  With respect to the missing VA records, 
the VA has determined that these records likely were 
destroyed in a fire at the National Personnel Records Center 
in 1973.  Thus, there is no medical evidence in the record to 
indicate that the veteran first exhibited a rectal condition 
during service, or that he was treated for such a condition 
during service.  

The veteran also maintains that after his discharge from 
military service, Dr. Carl Rogers, a private physician, 
performed a rectal fissure procedure in 1954.  Dr. Rogers has 
indicated that no relevant records exist and that a search 
for surgical records dated around that time at Bedford County 
General Hospital resulted in a determination that records 
older than 10 years are not available.  

Indeed, the first medical evidence indicating that the 
veteran had rectal problems is dated in late 2001.  See, 
e.g., records of Gordon Akin, M.D. dated in August 2001, 
which note that the veteran reported a history of "loose 
bowels" and rectal incontinence for which he "has never 
been evaluated."  The Board notes that there is more than a 
25 year gap in time between the time the rectal condition the 
veteran claims first appeared and qualified medical 
documentation of such a condition.    

The Board does recognize that a VA examiner noted in a May 
2002 report that the veteran's "fecal incontinence is 
possibly a result of neurogenic complications related to his 
diabetes . . . .  Possibly his earlier hemorrhoidectomy may 
have resulted in weakening of the muscles and in combination 
with the neurogenic complication of diabetes has led to 
gradual fecal incontinence."  However, this opinion does not 
link - either directly or indirectly - the rectal condition 
to military service, but suggests that fecal incontinence 
could have resulted from complications related to diabetes, a 
nonservice-connected disability.  Moreover, while this VA 
examiner opines in his report that the hemorrhoidectomy could 
have been a contributing cause of the present rectal 
condition, this opinion is based not on medical evidence that 
a hemorrhoidectomy was in fact performed during service.   

The Board acknowledges that there is medical evidence of 
prior rectal surgery on the veteran.  See Dr. Akin's notation 
in an examination report dated in August 2001 that he felt a 
"surgical scar posteriorly at the anus."  However, this 
evidence is insufficient for the purposes of service 
connection in this case because, again, there is no evidence 
that this scar is related to service or any medical procedure 
performed on the veteran during service.  Moreover, this 
opinion appears to be based solely upon the veteran's own 
accounting of his medical history, and thus is not probative 
on the issue of service connection in this case.  See Godfrey 
v. Brown, 8 Vet. App. 113, 121 (1995).

Finally, the Board notes that the veteran submitted a copy of 
a handwritten letter (apparently without a signature) dated 
in May 1945 purportedly sent to him by his brother during 
service.  The letter provides, in pertinent part: "I don't 
see how a man could do much fighting with a disabled 
[rectum]."  This statement does not prove that the veteran's 
rectal condition first manifested itself during service, or 
was attributable to service, or that the veteran was treated 
for such a condition during service.  

Thus, the Board finds that there is no competent medical 
evidence of record relating the veteran's current rectal 
condition to service.  Accordingly, the Board concludes that 
the preponderance of the evidence is against a finding that 
the veteran's current rectal condition is related to service.  
Therefore, the claim for service connection is denied.

VCAA consideration

There was a significant change in the law during the pendency 
of this appeal.  The Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002) redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date, such 
as the one in the present case.  38 C.F.R. § 3.159.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  There is 
no issue as to providing an appropriate application form or 
completeness of the application in this case.  In the 
circumstances of this case, the veteran has been advised of 
the applicable laws and regulations, and the evidence needed 
to substantiate his claim by an October 2001 letter and a 
November 2002 statement of the case.  In particular, the 
veteran was notified that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  She was advised that 
it was his responsibility to either send medical treatment 
records from his private physician regarding treatment for 
his claimed disabilities, or to provide a properly executed 
release so that VA could request the records for him.  The 
Board accordingly finds that he was advised as to what 
evidence was needed to establish entitlement to the benefits 
sought, and the applicable statutory and regulatory criteria.  
Thus, VA's duty to notify has been fulfilled.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002).  This duty has been satisfied.  In 
particular, it is noted that records of any and all treatment 
cited by the veteran have been sought by VA, including 
records for treatment at the VA facility in Murfreesboro, 
Tennessee, Bedford County Medical Center, and Bedford County 
General Hospital, as well as the records of Carl Rogers, M.D. 
and the veteran's service medical records.  The Board notes 
that all records cited by the veteran as relevant to his 
claim have been obtained and associated with the veteran's 
claims folder, with the exception of those of Dr. Rogers and 
Bedford County General Hospital purportedly related to 
surgery for rectal fissure in or around 1954, and the 
veteran's service medical records.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish a claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).   


ORDER

Service connection for hemorrhoid surgery, to include rectal 
incontinence, is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

